TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 29, 2022



                                      NO. 03-21-00427-CR


                                  The State of Texas, Appellant

                                                 v.

                                Michael Robert Anthony, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
        REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the district court on August 9, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

district court’s order. Therefore, the Court reverses the district court’s order and remands the

case for further proceedings. The appellee shall pay all costs relating to this appeal, both in this

Court and in the court below.